UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6184


FRANK D. BOATSWAIN,

                      Petitioner – Appellant,

          v.

WARDEN W. A. SHERROD; STATE OF NORTH CAROLINA,

                      Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:10-hc-02204-D)


Submitted:   June 14, 2012                  Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank D. Boatswain, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Frank     D.    Boatswain       seeks       to      appeal        the    district

court’s    order       denying       relief    on    his     28    U.S.C.       § 2254       (2006)

petition       and    motion       for   reconsideration.                The    order     is    not

appealable       unless        a     circuit        justice        or     judge        issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(A) (2006).

A    certificate        of     appealability          will        not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the    merits,       a   prisoner      satisfies          this    standard       by

demonstrating          that    reasonable          jurists        would        find    that     the

district       court’s       assessment       of    the    constitutional              claims    is

debatable       or    wrong.         Slack    v.     McDaniel,          529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Boatswain has not made the requisite showing.                                Accordingly,

we deny Boatswain’s motion for a certificate of appealability,

deny leave to proceed in forma pauperis, and dismiss the appeal.

We   dispense        with     oral    argument       because       the    facts        and    legal

                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3